DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is the Final Office Action in response to the Amendment filed on February 01, 2021 for Application, title: “Insurance Management System And Method”.

Status of the Claims
Claims 1-19 were pending.  By the 02/01/2021 Response, claims 1-3, 5, 7-8, 11-13, 15-16, and 18-19 have been amended, and no claim has been cancelled or added.  Accordingly, claims 1-19 remain pending in this application and have been examined.

Priority
This application was filed on 04/17/2019 and is a 371 of PCT/JP2018/006511, filed on 02/22/2018, which claims the benefit of US Provisional Application No. 62/463,841, filed on 02/27/2017.  For the purpose of examination, the 02/27/2017 is considered to be the effective filing data.

Information Disclosure Statement
The information disclosure statement filed on 01/21/2021 is being considered.  A copy of the USPTO-1449 form with the examiner’s initials is enclosed to this Office Action.
Claim Rejections - 35 USC § 101
The 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 Revised PEG”) procedures for determining whether a patent claim is directed to a judicial exception (laws of nature, natural phenomena, and abstract ideas) under Step 2A of the 2019 Revised PEG is set forth in two ways:  First, the 2019 Revised PEG explains that the abstract ideas can be grouped as e.g., mathematical concepts, certain methods of organizing human activity, and mental processes.  Second, this guidance explains that a patent claim or patent application claim that recites a judicial exception is not “directed to” the judicial exception if the judicial exception is integrated into a practical application of the judicial exception.  A claim that recites a judicial exception, but is not integrated into a practical application, is directed to a judicial exception under Step 2A and must be evaluated under Step 2B (inventive concept) to determine the subject matter eligibility of the claim.

Step 1:
A determination whether the claim falls within the four statutory categories of patentable subject matter (i.e., Process, machine, manufacture, or composition of matter).
Step 2A Prong 1:  
A determination whether the claim recites a judicial exception (i.e., abstract idea).  Groupings of abstract ideas enumerated in the 2019 Revised PEG.
Mathematical concepts - mathematical relationships, mathematical formulas or equations, mathematical calculations.
Certain methods of organizing human activity - fundamental economic principles or practices (including hedging, insurance, mitigating risk); commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).
Mental processes - concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

Step 2A Prong 2:  
A determination whether the judicial exception (i.e., abstract idea) is integrated into a practical application.
Considerations indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element reflects an Improvement to the functioning of a computer, or an improvement to any other technology or technical field.
An additional element that applies or uses a judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition.
An additional element implements a judicial exception with, or uses a judicial exception in conjunction with, a particular machine or manufacture that is integral to the claim.
An additional element effects a transformation or reduction of a particular article to a different state or thing.
An additional element applies or uses the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.

Considerations that are not indicative of integration into a practical application enumerated in the 2019 Revised PEG.
An additional element merely recites the words “apply it” (or an equivalent) with the judicial exception, or merely includes instructions to implement an abstract idea on a computer, or merely using a computer as a tool to perform an abstract idea.
An additional element adds insignificant extra-solution activity to the judicial exception.
An additional element does no more than generally linking the use of the judicial exception to a particular technological environment or field of use.

Step 2B:
 A determination whether the claim provides an inventive concept (i.e., whether the claim(s) include additional elements, or combinations of elements, that are sufficient to amount to significantly more than the judicial exception (i.e., abstract idea)).
Considerations indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Adds a specific limitation or combination of limitations that are not well-understood, routine, conventional activity in the field.

Considerations that are not indicative of an inventive concept (aka “significantly more”) enumerated in the 2019 Revised PEG.
Simply appends well-understood, routine, conventional activities previously known to the industry, specified at a high level or generality, to the judicial exception.

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-19 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea because (see Step 2A, Prong 1 below).  This judicial exception is not integrated into a practical application because (see Step 2A, Prong 2 below).  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because (see Step 2B below).
Step 1:
Claims 1-19 recite an insurance management system/method for managing the accumulated insurance payments for managing a group of stem cells.  Therefore claims are directed to a method and a system which fall within the four statutory categories of invention (Step 1-Yes).
Step 2A, Prong 1
The claims recite an insurance management system and method for managing the accumulation of insurance payments over a prescribed time period from a user for managing a group of stem cells and transmitting a preparation request for the specific cells when the accumulated payments satisfies a first condition, and transmitting a usage request for the group of stem cells when the accumulated payments satisfies a second condition (a larger amount or a longer period than first condition).  As a whole, the claims recite a method implemented on a computer system for managing the accumulated insurance payments based on two conditions in order to insure and manage a group of stem cells.
The claim steps, such as receiving payment of a prescribed amount over a prescribed time period from a user, transmitting a preparation request for a group of stem cells when accumulation of payments satisfies a first condition, and transmitting a usage request for the group of stem cells when accumulation of payment satisfies a second condition, correspond to a Certain Method of Organizing Human Activity.  The claims recite a method for managing the accumulated insurance payments for managing a group of stem cells which is a fundamental economic practice (i.e., hedging, insurance, mitigating risk).  The mere nominal recitation of generic computer components over a generic communication network do not take the claims out of the methods of organizing human activity grouping.  Therefore, the claims are directed to an abstract idea (Step 2A Prong 1-Yes).
Step 2A, Prong 2:
The claims recite the additional elements including an insurance management server, a receiving unit, a preparation request transmitter, a usage request transmitter, a 
The claims merely amounts to the application or instructions to apply the abstract idea (i.e. utilizing a computer server to receive payment, transmit a preparation request when the accumulated payments satisfies a first condition, and transmit a usage request when the accumulated payments satisfies a second condition) on a computer system, and is considered to amount to nothing more than requiring a generic system (e.g. a computer server and various components) to merely carry out the abstract idea itself.  Each claim limitation of the independent claims 1 and 18 have been considered both individually and in combination as a whole, and concluded that they do not integrate the abstract idea into a practical application.  Accordingly, the additional elements do not integrate the abstract idea into a practical application because they do (Step 2A Prong 2-No). 
Step 2B:
As discussed with respect to Step 2A Prong 2, the additional elements in the claims amount to no more than mere instructions to apply the exception using a generic computer component.  The same analysis applies here in 2B, i.e., mere instructions to apply an exception using a generic computer component cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
The dependent claims do no more than providing additional instructions and administrative requirements for the functional steps already recited in the independent claims.  Each and every recited combination between the recited computing hardware and the recited computing functions has been considered.  No non-generic or non-conventional arrangement is found.  
The focus of the claims is on using a computer server along with various components for managing the accumulated insurance payments based two conditions in order to manage and insure the group of stem cells.  The claims are not directed to a new type of processor, computer network, or system memory, nor do they provide a method for processing data that improves existing technological processes.  The focus of the claims is not on improving computer-related technology, but on a certain independent abstract idea that uses computers as tools.  Accordingly, when viewed as a whole, the claims do no more than generally linking the use of the judicial exception to a particular technological environment or field of use.  No inventive concept is found in (Step 2B-No).

Claim Rejections - 35 USC § 102/103
An update prior art search has been performed and did not identify any art that could be used to reject the claims at this time.

Response to Arguments
Claim Rejections - 35 USC § 112
In view of Applicant’s amendment, the rejection is withdrawn.

Claim Rejections - 35 USC § 101
Applicant's arguments filed on 02/02/2021 have been fully considered but they are not persuasive.
Applicant’s amended claims do not change the analysis of the 101 rejection.  The claims are still directed to a judicial exception, do not integrate the judicial exception into a practical application, and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.

Conclusion
Claims 1-19 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697